Citation Nr: 9932227	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  91-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service connected chronic low back strain and spinal stenosis 
with L3-4 disc protrusion, prior to May 31, 1996.

2.  Entitlement to a rating in excess of 60 percent for 
service connected chronic low back strain and spinal stenosis 
with L3-4 disc protrusion from May 31, 1996.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1976.

The veteran filed a claim in July 1988 for service connection 
for disabilities to include a low back disability as 
secondary to a service connected gun shot wound to the right 
leg.  In a December 1988 rating decision, the San Francisco, 
California Regional Office (RO) denied the veteran's claim 
for service connection for a low back disability as secondary 
to a right leg disability.  A Notice of Disagreement was 
filed in January 1989 and a Statement of the Case was issued 
in February 1989.  By rating action in July 1989, service 
connection for a low back disability was granted with an 
evaluation of 20 percent.  

In August 1989, the veteran indicated that he was withdrawing 
his appeal and was seeking an increased rating for the 
service connected back disability.  By rating action of 
November 1989, the evaluation of the veteran's low back 
disability was continued as 20 percent.  A Notice of 
Disagreement was filed in January 1990 and a Statement of the 
Case was issued in February 1990.  A substantive appeal was 
filed in October 1990 with no hearing requested.  

This case was remanded in October 1991 for further 
development. 

By rating action of March 1992, service connection for lumbar 
stenosis with disc protrusion was denied.  A Notice of 
Disagreement was filed in June 1992 and a Statement of the 
Case was issued in April 1993.

In April 1992, the veteran requested a hearing at the RO 
before a local hearing officer.  In June 1992, the veteran 
indicated in writing that he was canceling his personal 
hearing.  

By Board decision in October 1994, service connection for 
spinal stenosis of L3-L4 with disc protrusion was granted on 
a secondary basis.  The case was additionally remanded to the 
RO for evaluation of the service connection low back strain 
and spinal stenosis of L3-L4 with disc protrusion.  The case 
was thereafter returned to the Board.

This appeal additionally arises from a June 1998 rating 
decision from the Oakland, California RO that denied the 
veteran's claim for service connection for PTSD.  A Notice of 
Disagreement was filed in August 1998 and a Statement of the 
Case was issued in October 1998.  A substantive appeal was 
filed in November 1998 with no hearing requested. 

In January 1999, the veteran filed a request for a hearing at 
the RO before a Member of the Board.  

By rating decision in March 1996, the RO increased the 
evaluation for the veteran's service connected chronic low 
back strain and spinal stenosis with L3-4 disc protrusion 
from 20 percent to 40 percent.  The veteran continued his 
appeal of the 40 percent rating.  By rating decision in April 
1999, the RO increased the evaluation of the veteran's 
service connected chronic low back strain and spinal stenosis 
with L3-4 disc protrusion from 40 percent to 60 percent from 
May 31, 1996.  The veteran has continued his appeal of the 
assigned ratings.


REMAND

In January 1999, the veteran indicated that he wanted a 
hearing at the RO before a Member of the Board.  The 
abovementioned Board hearing has not been held.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a member of the 
Board of Veterans' Appeals at the 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












